Title: To James Madison from James Simpson, 15 December 1802 (Abstract)
From: Simpson, James
To: Madison, James


15 December 1802, Tangier. No. 52. “The fund alluded to in the Letter you honour’d me with 21st. October being no longer within my reach, it has become necessary for me to draw Bills on you for Two thousand dollars for the Contingent expences of this Consulate, as will be more fully explained in my general Letter.” The bills, “for conveniency in passing,” are drawn in two sets of $1,000 dated 15 and 16 Dec., payable at thirty days’ sight to John Gavino. Asks JM to direct payment.
 

   
   RC (DNA: RG 59, CD, Tangier, vol. 1). 1 p.



   
   On 20 Apr. 1803 JM asked Gallatin to issue a warrant for the sum to James Keith, holder of the bills (DNA: RG 59, DL, vol. 14; 1 p.).



   
   A full transcription of this document has been added to the digital edition.

